Name: 2009/432/EC: Council Decision of 4 November 2008 on the signing, on behalf of the Community and its Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the PeopleÃ¢ s Republic of China, of the other part
 Type: Decision
 Subject Matter: European construction;  maritime and inland waterway transport;  Europe;  cooperation policy;  Asia and Oceania;  international affairs
 Date Published: 2009-06-09

 9.6.2009 EN Official Journal of the European Union L 144/20 COUNCIL DECISION of 4 November 2008 on the signing, on behalf of the Community and its Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part (2009/432/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement on Maritime Transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part, hereinafter referred to as the Agreement, was signed in Brussels on 6 December 2002 and entered into force on 1 March 2008 (1). (2) The Commission was authorised by the Council on 23 October 2006 to negotiate a Protocol with China amending the Agreement in order to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (3) The Protocol was initialled by both sides on 28 February 2008. (4) The Protocol should therefore be signed, subject to its conclusion after completion of the necessary constitutional and institutional procedures, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part, is hereby approved on behalf of the European Community and its Member States, subject to the Council Decision concerning the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person or persons empowered to sign the Protocol, on behalf of the European Community and its Member States, subject to its conclusion. Done at Brussels, 4 November 2008. For the Council The President C. LAGARDE (1) OJ L 46, 21.2.2008, p. 25.